895 F.2d 1468
283 U.S.App.D.C. 46
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Roger EMILE, Appellantv.Donald F. SANTA, Jr.
No. 88-7250.
United States Court of Appeals, District of Columbia Circuit.
Feb. 16, 1990.

Before RUTH B. GINSBURG, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's Order filed October 3, 1989 be affirmed.  The district court acted entirely within its ample discretion when it dismissed this case for appellant's noncompliance with the court's order compelling discovery.  See Fed.R.Civ.P. 37;  Weisberg v. Webster, 749 F.2d 864, 870 (D.C.Cir.1984).  Dismissal is warranted even though, as here, counsel's inadvertence or neglect may have caused the lapse;  nor need the district court resort first to a less severe sanction.   See Link v. Wabash R.R., 370 U.S. 626, 633-34 (1962);  Automated Datatron, Inc. v. Woodcock, 659 F.2d 1168, 1169 (D.C.Cir.1981).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.